Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive the amendments filed August 30, 2021.  Claims 2, 4-9, 11-16 and 18-21 are amended. Claims 2-21 are pending.

Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that the claims are not directed to an abstract idea and amount to significantly more than an abstract idea because the claims provide an improvement in the technical field of defining a metrics collection interval of a deployed system that comprises a plurality of client devices.
	Applicant asserts that the improvement is made for an administrator of the system to more conveniently and efficiently define an interval by which metrics data may be collected from a plurality of distributed devices, occurring in the field of a survey distribution related to the identification of survey candidates that will engage with the survey.
The claims, however, are directed to an abstract idea and do not provide significantly more.  While the claims are narrowed to a particular subject matter, the claims do not provide significantly more than the abstract idea of a “mental process.”  Applicant cites USPTO 2019 PEG Claim 2 or Example 37.  In this example, amount of use tracks memory allocation is tracked and the icons are automatically moved based on the use.  These concepts, in combination, the 
The claims, however, do not recite the need for a processor or a machine for assigning a metrics submission interval, querying the clients based on the interval, receiving the metrics submission, assigning the metrics submission received and generating a score of the category.  Tying the metrics collection and scoring of metrics submission to the realm of survey distribution does not preclude the 101 Alice rejection.  The limitations of the claims can be performed without the use of a specific computer.  The claim limitations are not directed to a particular machine to perform the collection, receiving, assigning and scoring and can be performed by a human without the use of a computer.  Further, there is no particular machine or algorithm that is performing the steps of receiving, assigning, querying, and scoring the metrics submission or interval.  These determinations can be a mental process without the use of a computer.   The determination can be made by a human observing (i.e. an administrator as asserted by the applicant) a plurality of client devices (i.e. at least 2 devices) and a plurality of metrics submissions and categories (i.e. at least 2 categories and submissions) at an interval (i.e. the interval is not limited to preclude an interval that can be performed by a human, such as every 10 minutes). There is no teaching in the claims to preclude the steps to be a mental process or one that can be done manually by a human.  The devices do not amount to significantly more than conventional well known devices in the art and the limitations do not provide steps or elements more than the abstract idea of collecting and comparing information.  The claims stand rejected under 101 under the Alice framework.  
.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 2, 9 and 16 the claims recite assigning a metrics submission interval, querying the clients based on the interval, receiving the metrics submission, assigning the metrics submission received and generating a score of the category.
The limitations for receiving a metrics submission, assigning the submission to a category and generating a score of the metrics category , covers the abstract idea covered in USPTO 2019 PEG of mental processes including observation, evaluation and judgment.  The setting an interval and receiving metrics submission, in its broadest reasonable interpretation, is a recitation of evaluation as well as generic computer components.  That is, other than reciting “selecting an identifier, assigning a metrics submission interval and receiving a metrics submission from a client device” nothing in the other limitations precludes the steps from practically being performed by a user without the use of a special computer or algorithm.  For 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites a plurality of client devices, a memory and processor to perform the generating and sending steps.  The querying and receiving limitations as well as the memory and processor are recited at a high level of generality (i.e. as a generic processor performing generic computer functions of generating a placement option in a node) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical 
 The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of newly amended claim 4 and claim 6 of a duration string (a user can manually make a chart indicating the duration), a generic algorithm to score and sum a number of applications running on a client device (a user can look at icons on a desktop to see how many applications are running), a memory and a processor amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/             Primary Examiner, Art Unit 2457